Exhibit 10.4 OPTION AGREEMENT This Option Agreement (this “Agreement”) is dated January 27, 2010, and is entered into in Yixing City, Jiangsu Province, People’s Republic of China (“PRC” or “China”) by and betweenYixing Dragon Path Environment Technology Limited (“Party A”), and Jiangsu Zhenyu Environmental Protection Technology Co. Ltd. (“Party B”), and the undersigned shareholders of Party B (each a “Shareholder” and collectively the “Shareholders”). Party A, Party B and the Shareholders are each referred to in this Agreement as a “Party” and collectively as the “Parties.” RECITALS 1.Party B is engaged in the business of the technical research, development and design of the equipments for environmental pollution prevention and control; manufacturing and sales of the equipments for water-pollution prevention and control, building-use heat insulating materials and glass fiber reinforced plastic products; contractor of the environmental engineering; import or export of various products and technology on behalf of this company itself or as the agent of others (except those products or technology limited or prohibited by the state) (the “Business”). Party A has the expertise in consulting, and Party A and Party B has entered into a Consulting Services Agreement to provide Party B with various consulting services in connection with the Business. 2.The Shareholders collectively holds 100% of the issued and outstanding equity interests of Party B (collectively the “Equity Interest”). 3.The Parties are entering into this Agreement in connection with the Consulting Services Agreement. NOW, THEREFORE, the Parties to this Agreement hereby agree as follows: 1.PURCHASE AND SALE OF EQUITY INTEREST 1.1Grant of Rights. The Shareholders (hereinafter the “Transferors”) hereby collectively and irrevocably grant to Party A or a designee of Party A (the “Designee”) an option to purchase at any time, to the extent permitted under PRC Law, all or a portion of the Equity Interest in accordance with such procedures as determined by Party A, at the price specified in Section 1.3 of this Agreement (the “Option”).No Option shall be granted to any party other than to Party A and/or a Designee.Party B hereby agrees to grant the Party C’s Option to Party A and/or the Designee.As used herein, Designee may be an individual person, a corporation, a joint venture, a partnership, an enterprise, a trust or an unincorporated organization. 1.2Exercise of Rights.According with the requirements of applicable PRC laws and regulations, Party A and/or the Designee may exercise the Option at any time by issuing a written notice (the “Notice”) to one or more of the Transferors and specifying the amount of the Equity Interest to be purchased from such
